UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 or ¨ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-31898 PINNACLE AIRLINES CORP. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 03-0376558 (I.R.S. Employer Identification No.) 1689 Nonconnah Blvd, Suite 111 Memphis, Tennessee (Address of principal executive offices) (Zip Code) 901-348-4100 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of May 4, 2010, 18,571,518 shares of common stock were outstanding. Table of Contents Part I. Financial Information Item 1. Financial Statements Condensed Consolidated Statements of Income(Unaudited)***** 3 Condensed Consolidated Balance Sheets (Unaudited)***** 4 Condensed Consolidated Statements of Cash Flows (Unaudited)***** 5 Notes to Condensed Consolidated Financial Statements (Unaudited) ***** 6 Item 2.Management’s Discussion and Analysis of Results of Operations and Financial Condition 16 Item 3.Quantitative and Qualitative Disclosures about Market Risk***** 32 Item 4.Controls and Procedures***** 32 Part II.Other Information Item 1.Legal Proceedings***** 33 Item 1A.Risk Factors***** 33 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds***** 33 Item 3.Defaults Upon Senior Securities***** 33 Item 4.Removed and Reserved***** 33 Item 5.Other Information***** 33 Item 6.Exhibits***** 34 2 Part 1.Financial Information Item 1.Financial Statements Pinnacle Airlines Corp. Condensed Consolidated Statements of Income (Unaudited) (in thousands, except per share data) Three Months Ended March 31, Operating revenues Regional airline services $ $ Other Total operating revenues Operating expenses Salaries, wages and benefits Aircraft rentals Ground handling services Aircraft maintenance, materials and repairs Other rentals and landing fees Aircraft fuel Commissions and passenger related expense Depreciation and amortization Other Total operating expenses Operating income Operating income as a percentage of operating revenues % % Nonoperating (expense) income Interest expense, net ) ) Miscellaneous (expense) income, net ) Total nonoperating expense ) ) Income before income taxes Income tax (expense) benefit ) Net income $ $ Basic and diluted earnings per share $ $ Shares used in computing basic earnings per share Shares used in computing diluted earnings per share The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Pinnacle Airlines Corp. Condensed Consolidated Balance Sheets (in thousands, except share data) March 31, 2010 December 31, 2009 Assets (Unaudited) Current assets Cash and cash equivalents $ $ Restricted cash Receivables, net Spare parts and supplies, net Prepaid expenses and other assets Assets held for sale Deferred income taxes, net of allowance Income taxes receivable Total current assets Property and equipment Flight equipment Aircraft pre-delivery payments Other property and equipment Less accumulated depreciation ) ) Net property and equipment Investments Debt issuance costs, net Goodwill Intangible assets, net Other assets, primarily insurance receivables Total assets $ $ Liabilities and stockholders’ equity Current liabilities Current maturities of long-term debt $ $ Senior convertible notes - Pre-delivery payment facility Accounts payable Deferred revenue Accrued expenses and other current liabilities Total current liabilities Noncurrent pre-delivery payment facility Long-term debt, less current maturities Deferred revenue, net of current portion Deferred income taxes Other liabilities Commitments and contingencies Stockholders’ equity Common stock, $0.01 par value; 40,000,000 shares authorized; 23,064,845 and 22,786,743 shares issued, respectively Treasury stock, at cost, 4,493,327 and 4,450,092 shares, respectively ) ) Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Pinnacle Airlines Corp. Condensed Consolidated Statements of Cash Flows (Unaudited) (in thousands) Three Months Ended March 31, Operating activities Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Interest accretion, net Deferred income taxes Recognition of deferred revenue ) ) Other Changes in operating assets and liabilities: Restricted cash - ) Receivables Prepaid expenses and other assets ) ) Insurance proceeds Spare parts and supplies ) ) Income taxes receivable/payable ) Accounts payable and accrued expenses ) Change in uncertain income tax positions and related interest 8 ) Increase in deferred revenue - Cash provided by operating activities Investing activities Purchases of property and equipment, net ) ) Insurance proceeds related to property and equipment - Proceeds from sales of investments Cash (used in) provided by investing activities ) Financing activities Proceeds from debt Repurchase of senior convertible notes ) ) Payments on debt and pre-delivery payment facilities ) ) Other financing activites ) ) Cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Noncash investing and financing activities Property and equipment acquired through the issuance of debt $ $ Debt retired with insurance proceeds $ - $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Pinnacle Airlines Corp. Notes to Condensed Consolidated Financial Statements (all amounts in thousands, except per share data) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS INDEX 1.Description of Business and Basis of Presentation 6.Borrowings 2. Code-share Agreements with Partners 7.Hedging 3.Earnings Per Share 8.Income Taxes 4.Comprehensive Income 9.Commitments and Contingencies 5.Investments and Fair Value Measurements 10.Segment Reporting 1.Description of Business and Basis of Presentation Pinnacle Airlines Corp. and its wholly owned subsidiaries, Pinnacle Airlines, Inc. and Colgan Air, Inc., are collectively referred to in this report as the “Company,” except as otherwise noted.The Company’s subsidiaries will be referred to as “Pinnacle” for Pinnacle Airlines, Inc. and “Colgan” for Colgan Air, Inc. Pinnacle operates an all-regional jet fleet and provides regional airline capacity to Delta Air Lines, Inc. and its subsidiaries (“Delta”) as a Delta Connection carrier at its hub airports in Atlanta, Detroit, Memphis, and Minneapolis/St. Paul.At March 31, 2010, Pinnacle operated 126 Canadair Regional Jet (“CRJ”)-200 aircraft with 729 daily departures to 108 cities in 31 states, the District of Columbia and three Canadian provinces.Pinnacle also operated a fleet of 16 CRJ-900 aircraft as a Delta Connection carrier with 85 daily departures to 27 cities in 15 states, the District of Columbia, Belize, Mexico, Turks and Caicos Islands, and the U.S. Virgin Islands. Colgan operates an all-turboprop fleet under a regional airline capacity purchase agreement with Continental Airlines, Inc. (“Continental”), and also under revenue pro-rate agreements with Continental, United Air Lines, Inc. (“United”) and US Airways Group, Inc. (“US Airways”).Colgan’s operations are focused primarily in the northeastern United States and Texas. As of March 31, 2010, Colgan had 225 scheduled daily departures to 38 destinations in nine states and the District of Columbia within its pro-rate operations.Colgan operated under revenue pro-rate agreements 12 Saab 340 aircraft as Continental Connection from Continental’s hub airport in Houston, 12 Saab 340 aircraft as United Express at Washington/Dulles, and ten Saab 340 aircraft as US Airways Express in Boston. Four of the Saab 340 aircraft operating as US Airways Express were temporarily removed from scheduled service during the three months ended March 31, 2010. Colgan also operated 14 Bombardier Q400 aircraft providing 94 daily departures to 15 cities in 12 states, the District of Columbia and three Canadian provinces under a capacity purchase agreement with Continental at its global hub at Newark/Liberty International Airport. These interim financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States, the instructions to Quarterly Report on Form 10-Q and Rule 10-01 of Regulation S-X, and should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. In the opinion of management, the accompanying unaudited condensed consolidated financial statements reflect all adjustments (including normal recurring adjustments) necessary to present fairly the Company's financial position, the results of its operations and its cash flows for the periods indicated.Operating results for the periods presented are not necessarily indicative of the results that may be expected for the year ended December 31, 2010. All amounts contained in the notes to the condensed consolidated financial statements are presented in thousands, with the exception of years, per share amounts and number of aircraft.Certain reclassifications have been made to conform prior year financial information to the current period presentation. For the three months ended March 31, 2010, the Company has considered subsequent events through the date its condensed consolidated financial statements were filed with the Securities and Exchange Commission on Form 10-Q. 6 Pinnacle Airlines Corp. Notes to Condensed Consolidated Financial Statements (all amounts in thousands, except per share data) 1.Description of Business and Basis of Presentation(continued) New Accounting Standard.In September 2009, the Financial Accounting Standards Board Emerging Issues Task Force (“EITF”) reached final consensus on Issue 08-1, Revenue Arrangements with Multiple Deliverables, or Issue 08-1, which will update Accounting Standards Codification (“ASC”) 605, Revenue Recognition, and changes the accounting for certain revenue arrangements. The new requirements change the allocation methods used in determining how to account for multiple payment streams and will result in the ability to separately account for more deliverables, and potentially less revenue deferrals. Additionally, Issue 08-1 requires enhanced disclosures in financial statements. Issue 08-1 is effective for revenue arrangements enter into or materially modified in fiscal years beginning after June15, 2010 on a prospective basis, with early application permitted. The Company is currently evaluating the impact this Issue will have on its financial statements. 2.Code-Share Agreements with Partners The Company’s operating contracts fall under two categories: capacity purchase agreements and revenue pro-rate agreements.The Company’s pro-rate agreements are primarily modified pro-rate agreements, as they are designed to maintain a base level of revenue.The following is a summary of the percentage of regional airline services revenue attributable to each contract type and code-share partner for the three months ended March 31, 2010. Percentage of Regional Airline Service Revenue Pro-Rate Agreements Source of Revenue Capacity Purchase Agreements Standard Modified Total Delta 76% - - 76% Continental 8% - 7% 15% United - - 5% 5% US Airways - 2% - 2% Essential Air Service - - 2% 2% Total 84% 2% 14% 100% 3.Earnings Per Share The following table sets forth the computation of basic and diluted earnings per share: Three Months Ended March 31, Net income $ $ Basic earnings per share $ $ Diluted earnings per share $ $ Share computation: Weighted average number of shares outstanding for basic earnings per share Share-based compensation (1) - Weighted average number of shares outstanding for diluted earnings per share During the three months ended March 31, 2010 and 2009 options to acquire 1,294 and 1,631shares, respectively, were excluded from the computation of diluted EPS as their impact was anti-dilutive. 7 Pinnacle Airlines Corp. Notes to Condensed Consolidated Financial Statements (all amounts in thousands, except per share data) 4.Comprehensive Income The components of comprehensive income, net of related taxes, for the three months ended March 31, 2010 and 2009 are as follows: Three Months Ended March 31, Net income $ $ Adjustments: Amortization of unrealized actuarial gain (4
